....... \.,._                                                                                                                                         II
    • AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagel of 1


                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                          ·v.                                    (For Offenses Committed On or After November I, 1987)


                          Francisco Ullosa-Vazquez                               Case Number: 3:19-mj-22681

                                                                                 Rebecca C Fish
                                                                                 Defendant 's Atlomey

     REGISTRATION NO. 86279298
     THE DEFENDANT:
      ~ pleaded guilty to count(s) I of.Complaint
      D was found guilty to count("~s)-:----..::..--_ _.,_______:__:...___ _....:_,..:.:.___ _ __:______________
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                               .         Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1
       D The defendant has been found not guilty on count(s)
       D    Count(s) ---------------====--d-is_m_i-ss_e_d_o_n_t-he_m_o_ti_o_n_o_f_th_e_U_n_i_te_d_S_t_at_e_s_-

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                 · ~      TIME SERVED                          • ________ days
       IZl Assessment: $10 WAIVED IZl Fine: WAIVED .
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, July 5, 2019
                                                                               Date of Imposition of Sentence


       ieceiv.F~
                      ousM
                             ~   <   ;fs.-                                       ~ Y~-
                                                                                HONORABLEMkiELS.BERG
                                                                                UNITED STATES MAGISTRATE JUDGE


                                                                                                                             3: 19-mj-22681
       Clerk's Office Copy
